Citation Nr: 1108496	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disorder (GERD), acid reflux, hiatal hernia, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for a sleep disorder, in include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for diabetic neuropathy, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, claimed as a neck condition.  

8.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for bilateral hearing loss.  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to service connection for arthritis of the joints.  

13.  Entitlement to service connection for a right foot condition.  

14.  Entitlement to a disability rating in excess of 30 percent for service-connected residual cold sensitivity of the right foot.  

15.  Entitlement to a disability rating in excess of 20 percent for service-connected residual cold sensitivity of the left foot.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

In June 2010, the Board was notified that the Veteran died in June 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2008 rating decision, the RO increased the disability ratings for the Veteran's service-connected left and right foot residual cold sensitivity, and denied entitlement to service connection for several disabilities, including an acquired psychiatric disorder, including PTSD and depression, a gastrointestinal disorder, a sleep disorder, diabetes mellitus, diabetic neuropathy, erectile dysfunction, cervical spine DJD, radiculopathy of the bilateral upper extremities, hypertension, bilateral hearing loss, tinnitus, arthritis of the joints, and a right foot condition.  

The Veteran filed a timely notice of disagreement as to the issues addressed in the July 2008 rating decision, and the RO subsequently issued a statement of the case (SOC) in August 2009.  In September 2009, the Veteran perfected his appeal as to the issues addressed in the July 2008 rating decision and August 2009 SOC, and the issues were certified to the Board.  

Unfortunately, however, the Veteran died during the pendency of the appeal.  In June 2010, the Board was notified by the Social Security Administration that the Veteran died on June [redacted], 2010.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, this appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R.  § 20.1106 (2010). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


